Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7, 11, 29, 32, 37, 39, 41, and 46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As amended claim 3, recites an “or” limitation followed by a group of new limitations. By definition or limitations are permitted, however the new limitations present in claim 3 build on previous limitations of claim 3 [“when it is determined that the current person identity is different…”, note this limitation is addressed in the earlier option of claim 3] such that it is not possible to determine which limitations are necessary to be present and which are not. Thus the meets and bounds of claim 3 cannot be clearly established and therefore the claim is indefinite. For Examination purposes and to advance prosecution the original limitations will be examined, although as the amendment makes this optional it is noted that this is a narrower interpretation of the claim than is warranted.  Due to the indefinite nature of the claim however the claims dependent on claim 3 can not be effectively searched. 
Claims 4-7, and 11 are dependent on claim 3 thus are rejected for the same fundamental reason. 
Claim 29 is similarly analyzed to claim 3.
Claim 46 is dependent on the rejected claim 29 thus is rejected for the same reason. 
Claim 32 is dependent on claim 29 thus is rejected for the same reason. 
Claim 37 is similarly analyzed to claim 3. 
Claim 39, and 41 are dependent on claim 37 thus are rejected for the same reason. 




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 8, 27-28, 35-36, and 43-44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Slijp et al. US 2005/0273865 (hereinafter “Slijp”).
Regarding claim 1, Slijp discloses a fingerprint input method (see figure 3, step 30 of figure 3, and paragraph 0048) 

    PNG
    media_image1.png
    673
    304
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    348
    414
    media_image2.png
    Greyscale

comprising: obtaining a fingerprint as a current fingerprint (see paragraph 0048 and figure 3, a fingerprint is obtained, this obtained fingerprint is interpreted by the Examiner as the current fingerprint); comparing the current fingerprint with a fingerprint stored in a fingerprint database (see step 31 of figure 3, the fingerprint pattern is matched to user fingerprint data available in a user database); storing, when it is determined that there is no fingerprint identical with the current fingerprint in the fingerprint database, the current fingerprint in the fingerprint database (see paragraph 0048, if not identification is possible the user may be a new user and a dedicated new user routine may be started, see also paragraph 0065 when a new fingerprint is entered it can be used later for matching fingerprint entries of the user)

    PNG
    media_image3.png
    729
    411
    media_image3.png
    Greyscale

Regarding claim 2, Slijp discloses wherein after the step of storing the current fingerprint in the fingerprint database, the method further comprises: obtaining a person identity corresponding to the current fingerprint as a current person identity (see paragraph 0065, the system requests a entering of a personal identification code corresponding to the fingerprint); storing the current person identity in correspondence with the current fingerprint in the fingerprint database (see paragraph 0065, the identification code is stored with the fingerprint).
Regarding claim 8, Slijp discloses the method is applied to a reader, and the step of obtaining a fingerprint as a current fingerprint comprises: obtaining a fingerprint sent by the fingerprint input platform as the current fingerprint (see step 30 of figure 3, paragraph 0048).
Claims 27-28 are similarly analyzed to claims 1-2. 
Claim 35-36 are similarly analyzed to claim 1. 
Regarding claims 43-44, the steps can be implemented by a computer program (see paragraph 0002).

    PNG
    media_image4.png
    88
    421
    media_image4.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 29, and 37 as interpreted by the Examiner in view of the 112 rejection above is rejected under 35 U.S.C. 103 as being unpatentable over Slijp in view of Takhar US 2001/00532239.
Regarding claim 3, Slijp as discussed above discloses the limitations of claim 1 and further discloses the fingerprint database further stores correspondences between fingerprints and person identities (see paragraph 0065 above, a personal identification number is linked with the fingerprint to identify the individual). 
Slijp does not explicitly disclose the method further comprises: determining, when it is determined that there is a fingerprint identical with the current fingerprint in the fingerprint database, a person identity corresponding to the fingerprint identical with the current fingerprint in the fingerprint database as a comparison person identity; obtaining a person identity corresponding to the current fingerprint as a current person 101108616.1- 3 -identity; comparing the current person identity with the comparison person identity; discarding, when it is determined that the current person identity is the same as the comparison person identity, the current person identity and the current fingerprint.

Takhar discloses a credit card elimination system that receives input fingerprints (117) , assigns the prints to customers accounts (119) and then determines if there are duplicate prints found with the same individual (121) in which case the account is frozen (interpreted by the Examiner as discarding, see paragraph 0040 and figure 1).

    PNG
    media_image5.png
    316
    352
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    596
    381
    media_image6.png
    Greyscale


Slijp and Takhar are analogous art because they are from the same field of endeavor of using fingerprints to determine an individual’s identity. 
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine Slijp and Takhar to search for duplicate applications with the same name and if they exist to act by freezing or discarding the account. The motivation would be to prevent fraud. 
Claims 29 and 37 are similarly analyzed to claim 3. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B STREGE whose telephone number is (571)272-7457. The examiner can normally be reached M-F 9-5 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN B STREGE/Primary Examiner, Art Unit 2669